Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James C. Wray on 04/28/21.

The application has been amended as follows: 

1.	(Currently amended)  Dry filter apparatus adapted to separate dry (1) from dust laden air in underground mine and tunnel construction, having a plurality of filter housings (2, 3) and wherein each filter housing includes a raw gas duct (5) a clean gas duct (6)and filter elements (9, 10, 11) connected to partition walls (8) and integrated with regard to the filter housing and a discharge unit (12) of filtered dust, and a ventilating fan (50) for transporting air, wherein the raw gas duct (5) and the clean gas duct (6) are arranged horizontally one above another in each are separated by a partition wall (8) that runs through each each of a first filter housing to a bottom of a last filter housing of each each each ), wherein a bottom of the raw gas duct comprise a grating, and each filter housing comprise part housings connected together. 
 
	2.	(Currently amended)  Dry filter apparatus in accordance with claim 1, wherein the raw gas duct (5) are in both of a first filter housing and (6) of the first filter housing and the second filter housing are connected to each other via a free side frames (19, 20) of the frame construction (17). 
	3.	(Currently amended)  Dry filter apparatus in accordance with claim 1, wherein the clean gas duct (6) is 
	4.	(Currently amended)  Dry filter apparatus in accordance with claim 1, wherein the filter elements (9, 10, 11) 
	5.	(Currently amended)  Dry filter apparatus in accordance with claim 2, wherein the first and second filter housings (2, 3) are composed of several part housings (25, 26, 27, 28) that are 
	6.	(Currently amended)  Dry filter apparatus in accordance with claim 2, wherein side frames (19, 19') connected to the first filter housing (2) on both sides 
apparatus in accordance with claim 3, wherein the raw gas inlet (21) and the clean gas discharge (22) are connected to of the first ands (2, 3).
	8.	(Currently amended)  Dry filter apparatus in accordance with claim 5, wherein the part housings (25, 26, 27, 28) are inserted s (2, 3) from the side and fixable there. 
	9.	(Currently amended)   Dry filter apparatus in accordance with claim 5, wherein partial partition walls (8) are inserted and fixed in the frame construction (17) after the part housings (25, 26, 27, 28) have been inserted into the frame construction (17) of the filter housing (2, 3).
	10.	(Currently amended)  Dry filter apparatus in accordance with claim 5, wherein the partition walls (8) consistconnected to 
	11.	(Currently amended)  Dry filter apparatus in accordance with claim 5, wherein the frame construction (17) of the first and of the second filter housings (2, 3) connect 
	12.	(Currently amended)  Dry filter apparatus in accordance with claim 2, wherein the frame construction (17) of the first and second filter housings (2, 3) is connected to s.
apparatus in accordance with claim 1,  wherein the raw gas duct (5) at the raw gas inlet (21) has a protective screen (38) that is a shape of a funnel in the direction of flow of the raw gas.
	14.	(Currently amended)  Dry filter apparatus in accordance with claim 1,  wherein the discharge unit (12) has an inverter (39) with a quick-release axle (40) that is supported in a sliding block (41) with graphite bearings.
	15.	(Currently amended)  Dry filter apparatus in accordance with claim 14,  wherein the discharge unit (12) has a chain scraper conveyor (42), whose carriers come briefly into contact with a scraper (44) assigned to the upper frame (43) of the inverter (39).
	16.	(Currently amended)  Dry filter apparatus in accordance with claim 14,  wherein a retaining device (45) having connected to the inverter (39).
	17.	(Currently amended)  Dry filter apparatus in accordance with claim 1,  wherein the raw gas duct (5) has a bottom (47) comprising of light grid panels (48).
	18.	(Currently amended)  Dry filter apparatus in accordance with claim 1, wherein the ventilating fan (50) is integrated into the clean gas duct (6) of the filter housing (2, 3).
	19.	(Currently amended)  Dry filter apparatus in accordance with claim 1,  wherein the filter elements (9, 10, 11) are connected with an edges 
	20.	(Currently amended)  Dry filter apparatus in accordance with claim 1,  wherein a raw gas duct floor area 
	21.	(Currently amended)  Dry filter forms apparatus in accordance with claim 15,  wherein the chain scraper conveyor (42) is a pedestal (60) for the filter housing (2, 3).
	22.	(Currently amended)  Dry filter apparatus in accordance with claim 14, wherein a funnel-shaped hopper (56) is formed between the discharge unit (12) and a bottom (47) of the raw gas duct (5) or the lower edge of the filter elements (9, 10, 11).
	23.	(Currently amended)  Dry filter apparatus in accordance with claim 1, wherein two filter housings (2, 3) with a hopper (56) and without a partition wall are joined next to each other as a construction unit

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-23 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.